SCHOONMAKER, District Judge.
This is an action on a fire-insurance policy issued by defendant to the plaintiff. The plaintiff filed her complaint on May 9, 1941; and the defendant filed its aifswer on May 27, 1941. The case is now at issue on the non-jury trial calendar.
On July 2, 1941, at the calling of the non-jury calendar, the plaintiff filed a petition for a jury trial. Defendant opposed this petition, on the ground that the demand for a jury trial was not filed within the time prescribed by Rule 38(b) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c. This is true, but the plaintiff’s petition is addressed to the court under Rule 39(b), which permits the court in its discretion, upon motion, to order a trial by jury on any or all issues involved in this case.
We have fully considered this application, and are of the opinion that this demand for a jury trial comes too late, and that there are no issues involved in the casé which will necessitate a jury trial.
The petition for a jury trial will therefore be denied.